Citation Nr: 0941692	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to waiver of overpayment of nonservice 
connected pension benefits in the amount of $7,443.00.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1964 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Pension Center at the Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the Veteran's request for waiver of a 
pension benefit debt in the amount of $7,443.00.  The RO in 
Montgomery, Alabama, has since assumed jurisdiction, and that 
office forwarded the appeal to the Board.

In February 2008 the RO in Montgomery also denied the 
Veteran's claims for service connection for PTSD and 
tinnitus.  And in March 2008, in response, so within one year 
of receiving notification of that decision, he filed a timely 
notice of disagreement (NOD) to initiate an appeal of these 
additional claims.  38 C.F.R. § 20.201 (2009).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
However, he has not been provided a statement of the case 
(SOC) or given an opportunity to perfect the appeal of these 
additional claims by filing a timely substantive appeal (VA 
Form 9 or equivalent).  Therefore, the Board must remand 
these claims, rather than merely referring them, so an SOC 
can be issued and the Veteran given an opportunity to perfect 
the appeal to the Board.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The remand of these additional claims will be 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

VA has greater fault than the Veteran in creating and 
assessing the debt at issue.  It would cause him undue 
financial hardship to repay this debt and defeat the very 
purpose of his pension benefits.




CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  But these notice 
and duty to assist provisions of the VCAA are only relevant 
to Chapter 51 of Title 38 of the United States Code; they do 
not apply in cases, as here, regarding waiver claims governed 
by Chapter 53.  See Reyes v. Nicholson, 21 Vet. App. 370 
(2007), citing Barger v. Principi, 16 Vet. App. 132 (2002)); 
and see 38 U.S.C.A. § 5302 (West 2002 & Supp. 2009).

The Veteran seeks a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,443.00.  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a) (2009).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
The decision reached should not be unduly favorable or 
adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship (whether 
collection would deprive the debtor of basic necessities), 
(4) defeat of the purpose for which the benefits were 
intended, (5) the unjust enrichment of the appellant, and (6) 
whether the appellant changed positions to his or her 
detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Significantly, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2009).  

However, recovery of an overpayment of disability pension 
benefits may not be waived where there is an indication of 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2009).

The Board also points out that in determining that a waiver 
of the subject indebtedness was not warranted, the June 2008 
supplemental statement of the case found that the Veteran was 
free of fraud, misrepresentation or bad faith in this matter.  
The Board agrees.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).
The issue of whether the indebtedness was properly created is 
currently not before the Board.  The sole issue on appeal is 
therefore whether equity and good conscience justifies a 
waiver of the subject overpayment.

In April 2003, the Veteran was awarded nonservice-connected 
pension benefits, retroactively effective from January 14, 
2003.  In a May 2003 notice letter of that pension award, the 
RO advised the Veteran it was his responsibility to notify 
the VA immediately if income was received from any source 
other than as currently reported, including earnings and 
Social Security Benefits.  The May 2003 notice also informed 
the Veteran he would receive $1,057.00 per month pension 
benefits, retroactively effective from February 1, 2003.  The 
RO's pension payment schedule record shows that he received a 
lump sum payment of $4,228 in June 2003, to cover his 
retroactive pension benefits.  

Subsequently, the Veteran informed the RO on July 11, 2003, 
that he started receiving a new source of income since June 
2003, in the form of private pension/retirement benefits from 
his prior employer, G.P. company.  This represented 
additional income of $1,881 per month.  See July 2003 Report 
of Contact (ROC).  Later ROCs by the RO, in January 2004, 
indicate the Veteran reported he also had medical expenses 
that might offset an adverse action on his pension benefits 
and that the RO requested that he submit them.  

The RO's payment schedule record shows that the Veteran 
continued to receive a monthly payment of $1,057 during 
August to early December 2003, and $1,079 per month during 
late December 2003 and January 2004, creating a total 
calculated indebtedness from pension overpayments of 
$7,443.00.

He then submitted a medical expense report in January 2004, 
totaling approximately $6,908.  The RO responded in February 
2004 with a notice of a proposed termination of his pension 
benefits, retroactively effective from July 1, 2003.  His 
actual income exceeded VA limits for pension recipients from 
that payment date, due to his new private retirement 
benefits, even considering his medical expenses.  

Unfortunately, from this point in the record, the RO based 
its decisions on incorrect facts.  In an August 19, 2004 
decision, the RO's Committee on Waivers and Compromises (CWC) 
denied the Veteran's March 2004 waiver request for the 
pension indebtedness of $7,443.00.  The decision is based 
upon the purported fact that the Veteran was at fault in the 
creation of his debt because he only reported private pension 
income, but did not report Social Security Administration 
(SSA) income.  The RO noted that his March 2004 Financial 
Statement Report was silent regarding SSA income.  The RO 
also stated the inclusion of his purported SSA income showed 
he was not in financial hardship.  An August 25, 2004 letter 
from the RO clarified that they obtained information from the 
SSA that he had begun receiving monthly SSA benefits of 
$1,789 monthly since December 2002.  This letter additionally 
proposed to retroactively terminate his pension benefits, 
dating back to February 1, 2003, the date of his first 
pension payment.  

Importantly, the Veteran asserted that he first received SSA 
disability benefits in June 2004.  In that regard, he 
submitted SSA records which confirm payments from June 2004, 
at the earliest.  In a February 2005 notice, the RO 
acknowledged that the Veteran did not receive SSA benefits 
until 2004.  Consequently, the RO rescinded its prior August 
25, 2004 proposal to retroactively terminate his pension 
benefits to February 1, 2003, maintaining the current pension 
termination effective date of July 1, 2003.  

The most pertinent factors applicable in this case are fault 
and financial hardship.  Weighing the fault of the appellant 
and the fault of VA, the Board concludes that VA is more at 
fault in the creation of the overpayment.  First, the record 
clearly shows, and even the RO admits, that he did not 
receive SSA benefit income until 2004, and not 2002 as 
mistakenly assumed by the RO in denying his waiver.  
Therefore, since the Veteran did not in fact receive SSA 
benefits during the period of the deemed overpayment, there 
cannot possibly be fault assessed to the Veteran in this 
respect.  

Second, regarding private pension income, the Veteran 
promptly reported his new additional income from G.P. 
company.  The RO acknowledged adjustment in income from the 
receipt of private retirement benefits, as the July 2003 ROC 
is of record.  But, VA allowed continued payment of pension 
benefits, despite this clear indication that he was no longer 
entitled.  The Veteran may have had some portion of fault in 
not alerting VA to the fact that his payments were not 
reduced even after his reported increase in income.  Then 
again, it is not patently obvious that the increased income 
must necessarily reduce his benefits and his failure to 
further investigate may be due to misunderstanding.  

Importantly, it would be unjust to penalize the Veteran for 
the RO's own administrative mismanagement.  The RO did not 
communicate to the Veteran that his failure to substantiate 
sufficient medical expenses would result in continued 
overpayments and indebtedness.  Indeed, if the RO had 
promptly terminated the Veteran's pension benefits after his 
notification of income change in early July 2003, the 
continued monthly pension payments from August 2003 to 
January 2004 would not have occurred and overpayment avoided 
altogether.  Thus, VA should not now penalize the appellant 
for its own fault in creating the overpayment.

Further, the Board finds that the appellant would suffer 
undue financial hardship if forced to repay the debt at 
issue.  His monthly income, comprised of Social Security 
Administration and a private company's disability retirement 
benefits, allegedly surpasses his expenses.  See March and 
September 2004 Financial Status Reports (VA Form 20-5655).  
And to the extent VA pension benefits exist to provide an 
income supplement to Veterans and their families with very 
limited financial resources, to require the appellant to 
repay the overpayment in these circumstances would arguably 
defeat the purpose of the benefits otherwise authorized.

Therefore, as the Board finds the criteria in support of 
waiver outbalance the criteria against the claim, the Board 
concludes that recovery of the overpayment of nonservice-
connected pension in the amount of $7,443.00 would be against 
the principle of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965.  It follows that favorable action in 
connection with the Veteran's appeal for waiver of recovery 
of the overpayment is in order.  In reaching the decision in 
this case, the Board has resolved all reasonable doubt in his 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for waiver of recovery of the overpayment of 
nonservice-connected pension in the amount of $7,443.00 is 
granted.




REMAND

As already alluded to, with regard to the remaining claims 
for service connection for PTSD and tinnitus, the RO in 
Montgomery, Alabama, denied these claims in a February 2008 
rating decision.  But the RO has not provided him a SOC in 
response to his timely March 2008 NOD concerning these 
additional claims, and he has not been given an opportunity 
to perfect an appeal to the Board by also filing a timely 
substantive appeal (VA Form 9 or equivalent statement) with 
respect to these issues.  So the Board must remand, rather 
than merely refer, these additional claims to the RO for 
issuance of an SOC and opportunity to perfect the appeal.  
See again Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:  

Send the Veteran a SOC concerning the 
issues of his entitlement to service 
connection for PTSD and tinnitus.  In 
addition, advise him that he still needs 
to file a timely substantive appeal, such 
as a VA Form 9 or equivalent statement, 
in response to the SOC to "perfect" an 
appeal to the Board concerning these 
additional claims.  He also must be 
advised of the time period in which to 
perfect an appeal.  If, and only if, he 
submits a timely substantive appeal in 
response to the SOC, thereby perfecting 
his appeal, should these additional 
claims be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


